Pfeifer, J.,
concurring. Given the facts of this case, I concur in the judgment of the majority. However, for the reasons stated in my concurrence in Dublin-Sawmill Properties v. Franklin Cty. Bd. of Revision (1993), 67 Ohio St.3d 575, 577, 621 N.E.2d 693, 694, purchase price should be regarded only as “some *505evidence of value” for real estate tax purposes and should not be presumed to equate with fair market value. In the event that there is no other reliable evidence regarding value, then purchase price may be used to gauge market value. Unfortunately, other credible evidence was lacking in this case, so purchase price is indeed the best evidence available. I therefore concur.